                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,
                                           Case No. 07-20411
v.
                                           HON. GEORGE CARAM STEEH
CHRISTOPHER GREEN,

     Defendant.
______________________________/

     OPINION AND ORDER GRANTING DEFENDANT’S MOTION TO
       SUPPLEMENT (DOC. 318) AND DENYING DEFENDANT’S
         MOTIONS TO VACATE SENTENCE (DOCS. 305, 307)

      Defendant Christopher Green filed motions to vacate his sentence

pursuant to 28 U.S.C. § 2255 and subsequently filed a motion to

supplement or amend his § 2255 motions. The government has submitted

a combined response. For the reasons explained below, Defendant’s

motion to supplement is granted and his motions to vacate are denied.

                           BACKGROUND FACTS

      Defendant pleaded guilty to a charge of conspiracy to distribute

cocaine. Based upon his criminal history, Defendant was determined to be

a career offender under Section 4B1.1 of the Sentencing Guidelines.

Section 4B1.1(a) provides that a defendant is a “career offender” if he has

“at least two prior felony convictions of either a crime of violence or a
                                         -1-
controlled substance offense.” U.S.S.G. § 4B1.1. See also U.S.S.G. §

4B1.2(a) (defining “crime of violence”), § 4B1.2(b) (defining “controlled

substance offense”). The predicate offenses qualifying Defendant as a

career offender included a 1998 conviction for felonious assault with a

dangerous weapon and three convictions in 2004 for the delivery of

cocaine and marijuana.

      The court sentenced Defendant to 230 months of imprisonment on

November 24, 2008. The Sixth Circuit affirmed Defendant’s conviction and

sentence on November 12, 2009. Defendant filed his initial motion to

vacate on June 23, 2016, alleging that he was entitled to relief under

Johnson v. United States, 135 S.Ct. 2251 (2015).1 On April 3, 2017,

Defendant filed a motion for leave to amend his petition to add a claim for

relief based on Mathis v. United States, 136 S.Ct. 2243 (2016). The court

considers both grounds for relief below.

                               LAW AND ANALYSIS

      Defendant contends that the court should vacate his sentence for two

primary reasons. First, Defendant argues that his Michigan conviction for

felonious assault cannot be used as a predicate offense for purposes of his

career offender status, because under Johnson, it no longer qualifies as a

      1
       Defendant alleges that his petition is timely pursuant to 28 U.S.C. § 2255(f)(3);
the government does not contest this contention.
                                              -2-
“crime of violence” under Section 4B1.2 of the Sentencing Guidelines.

Second, Defendant contends that, under Mathis, his Michigan drug delivery

conviction also no longer qualifies as a career offender predicate offense.

      Neither ground provides Defendant relief. The Sixth Circuit has held

that a non-constitutional challenge to a career offender designation is not

cognizable under § 2255. Snider v. United States, 908 F.3d 183 (6th Cir.

2018) (“We note that, although not without dissent, every other court of

appeals to have looked at the issue has agreed that a defendant cannot

use a § 2255 motion to vindicate non-constitutional challenges to advisory

guideline calculations.”). In addition, Mathis did not announce a new rule

that is retroactive on collateral review and thus cannot serve as a basis for

habeas relief. In re Conzelman, 872 F.3d 375, 377 (6th Cir. 2017).

      To the extent Defendant raises a constitutional challenge to the

Sentencing Guidelines based upon Johnson, his claim is without merit.

Johnson held that the residual clause defining a “crime of violence” in the

Armed Career Criminal Act was unconstitutionally vague. Defendant

argues that the identically worded residual clause defining “crime of

violence” in the career offender guideline (Section 4B1.2(a)(2)) is

unconstitutional under the reasoning of Johnson.2 The Supreme Court has


      2
          Section 4B1.2(a)(2) was amended in 2016 to remove the residual clause.
                                             -3-
rejected this argument, however, finding that the Sentencing Guidelines are

advisory and not subject to a vagueness challenge. Beckles v. United

States, 137 S. Ct. 886, 895 (2017) (“We hold that the advisory Sentencing

Guidelines are not subject to a vagueness challenge under the Due

Process Clause and that § 4B1.2(a)’s residual clause is not void for

vagueness.”).

      In addition, recent Sixth Circuit precedent applying Johnson and

Mathis forecloses both of Defendant’s arguments. In United States v.

Harris, 853 F.3d 318, 322 (6th Cir. 2017), the court held that a conviction

for felonious assault under Michigan law qualifies as a crime of violence

under Section 4B1.2(a) of the Sentencing Guidelines. The court rejected

the defendant’s argument that, based on Johnson, a Michigan felonious

assault conviction could no longer qualify as a crime of violence. Id. (the

defendant’s “two convictions for Michigan felonious assault amount to

crimes of violence under the Guidelines”). Under Harris, Defendant’s

Michigan felonious assault conviction was properly considered as a

predicate offense under Section 4B1.2(a).

      Defendant’s Michigan drug convictions likewise qualify as controlled

substance offenses under Section 4B1.2(b). United States v. House, 872

F.3d 748, 753-54 (6th Cir. 2017) (citing Mathis, 136 S.Ct. 2248-49). In


                                        -4-
House, the Sixth Circuit held that convictions under Michigan’s controlled-

substance statute, M.C.L. § 333.7401, may serve as predicate offenses for

purposes of career offender status under Section 4B1.1. Id. Consistent

with the House decision, Defendant’s three drug delivery convictions are

predicate offenses under Section 4B1.2(b). Accordingly, because

Defendant had at least two previous convictions for crimes of violence and

controlled substance offenses, he was correctly categorized as a career

offender pursuant to Section 4B1.1.

                              CONCLUSION

     IT IS HEREBY ORDERED that Defendant’s motion to supplement or

amend (Doc. 318) is GRANTED.

     IT IS FURTHER ORDERED that Defendant’s motions to vacate

pursuant to 28 U.S.C. § 2255 (Docs. 305, 307) are DENIED.

     The court declines to issue a certificate of appealability, because

Defendant has not “made a substantial showing of the denial of a

constitutional right,” for the reasons stated above. See 28 U.S.C. §

2253(c)(2); Fed. R. App. P. 22.

Dated: February 20, 2019

                                   s/George Caram Steeh
                                   GEORGE CARAM STEEH
                                   UNITED STATES DISTRICT JUDGE


                                       -5-
                CERTIFICATE OF SERVICE

Copies of this Order were served upon attorneys of record on
February 20, 2019, by electronic and/or ordinary mail and also
on Christopher Dale Green #42181039, FCI McKean, Federal
Correctional Institution, P. O. Box 8000, Bradford, PA 16701.

                          s/Barbara Radke
                            Deputy Clerk




                                -6-
